                      Case 1:18-cv-11386-VSB-KHP Document 267 Filed 05/21/21 Page 1 of 2

                                                            LAW OFFICES
                                         GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                         P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS             HARRY J. GWINNELL◊
BRUCE H. BERNSTEIN                                                                                    JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                    1950 ROLAND CLARKE PLACE                          KENNETH H. SALEN ◊
ARNOLD TURK ∆                                         RESTON, VA 2 0 1 9 1 -1 41 1                    SOK K. HONG ◊
MICHAEL J. FINK                                                                                       TAI KONDO 
STEPHEN M. ROYLANCE ◊                                   TEL: (7 0 3 ) 7 16 -1 19 1                    JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER                                                                                     GARY M. JACOBS ◊
                                                        FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                    JAMES A. GROMADA
WILLIAM S. BOSHNICK *                             EMAIL: gbpatent@gbpatent.com
                                   05/21/2021
                                                                                                      SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                 ALI M. IMAM *
P. BRANKO PEJIC *                                       www.gbpatent.com                              CHAD E. GORKA
DANIEL B. MOON
                                                                                                      CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                      JAMES A. DONEGAN 
ENOCH PEAVEY
                                                                                                      CHRISTIAN MANNINO *
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                      DANIELLE C. PFIFFERLING
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *                                                                                     _________
BARRY I. HOLLANDER ◊
GARY V. HARKCOM *◊                                                                                    * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                        OTHER THAN VA
                                                                                                        REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                      ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
                                                                                                      ∆ SENIOR COUNSEL
NAOKO OHASHI *

                                                                     APPLICATION GRANTED: The Court
                                                                     Reporter is directed to redact the passages
                                                        May 21, 2021
                                                                     highlighted on pages 24-26, 30, 33 and 35 in
                                                                     transcript that is attached as Exhibit 1.
            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750
            New York, New York 10007                                                                          05/21/2021

                        Re:   Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

            We represent Plaintiff Spectrum Dynamics Medical Limited (“Spectrum”) in the above-
            captioned matter. On behalf of Spectrum, we write pursuant to Federal Rule of Civil Procedure
            5.2(e), Your Honor’s Individual Rule of Practice III(d), and the parties’ Stipulated
            Confidentiality and Protective Order (the “Protective Order”) (DI 156) to request that several
            passages contained in Document Number 256, the transcript of the parties’ appearance before
            Your Honor on April 28, 2021, be redacted and filed under seal. Spectrum respectfully requests
            that before the transcript is made publicly available, the court reporter be directed to redact the
            passages highlighted on pages 24-26, 30, 33, and 35 as set forth in Exhibit 1 hereto.

            The presumption of public access to judicial documents can be overcome if countervailing
            factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120
            (2d Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). Sealing of
            records may be justified to preserve “higher values,” including the need to protect an entity from
            competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails Corp. v. Yext, Inc., No. 14-
            cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr. 12) (risk of “competitive
            injury is sufficiently serious to warrant protection” of proprietary business information).
            Consistent with this, courts routinely permit sealing and redaction of competitively sensitive
            proprietary business information. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp.,
            97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015); Encyclopedia Brown Prods., Ltd. v. Home Box Office.
      Case 1:18-cv-11386-VSB-KHP Document 267 Filed 05/21/21 Page 2 of 2


Hon. Katharine H. Parker                  May 21, 2021                                    Page -2-

Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998); see also Nixon, 435 U.S. at 598 (recognizing
need to seal information that might “harm a litigant’s competitive standing”).

Here, the discussions in the transcript concern confidential details of Spectrum’s alleged trade
secrets and internal emails. This information is competitively sensitive and proprietary
information of Spectrum, respectively, that, if disclosed, would pose a substantial risk of harm to
Spectrum, and constitutes “Highly Confidential – Attorneys’ Eyes Only” information under the
Protective Order. (DI 156.). This is the sort of competitively sensitive information that courts
consistently protect from disclosure. See, e.g., Ferring B.V. v. Allergan, Inc., No. 12-cv-2650,
2017 U.S. Dist. LEXIS 150239, at *16 (S.D.N.Y. Sep. 7) (granting motion to seal documents
containing proprietary information related to product development); Encyclopedia Brown, 26 F.
Supp. 2d at 612 (sealing documents reflecting sensitive trade secret information). This is
particularly the case where, as here, the information to be sealed was not relevant to the Court’s
resolution of any issue. Cf. Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F. 3d
132, 143 (2d Cir. 2016) (denying sealing request where documents were “highly relevant to the
exercise of Article III judicial power”).

Plaintiff’s counsel has conferred with Defendants’ counsel who does not object to Plaintiff’s
request for the redactions.

Spectrum’s request is narrowly tailored to protect highly confidential information and does not
deprive the public of access to critical information. Spectrum respectfully requests that the Court
permit the requested redactions in the publicly available version of the April 28, 2021 transcript
(DI 256).

                                                     Respectfully submitted,

                                                     /Neil F. Greenblum/

                                                     Neil F. Greenblum

cc:    All counsel of record (via ECF)
